DETAILED ACTION
This office action is in response to applicant’s filing dated August 24, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1-5 and 7-20 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed August 24, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1 and 2.  Claim 6 was previously canceled.
Applicants elected without traverse 1,3-propanediol as the elected species and a formulation species with no other additional species required and a non-therapeutic cosmetic treatment process for caring for keratin material as the process species in the reply filed on February 18, 2021.  The requirement is still deemed proper.  Claim(s) 14 remains withdrawn.
Claims 1-5, 7-13, and 15-20 are presently under examination as they relate to the elected species (i) 1,3-propanediol and a non-therapeutic cosmetic treatment process for caring for keratin material.

Priority
The present application is divisional application of US Application No. 14/00,520 filed November 5, 2013, which is a national stage entry of PCT/EP12/55657 filed on March 29, 2012 which claims benefit of US Provisional Application No. 61/499,708 filed on June 22, 2011.  The present application also claims benefit of foreign priority to France 1152787 filed on April 1, 2011.  The effective filing date of the instant application is June 22, 2011. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections not Necessitated by Amendment. They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
While the examination has not been expanded beyond the elected species: 1,3-propanediol (as the organic solvent species), the following rejection is made to further prosecution with regards to the claims which read on the elected species with regard to the broader genus of "organic solvents with solubility parameters in the Hansen solubility space such that 14.5< δa<30 and 15< δd<22."
Claims 1-5, 7-10, 13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidner (US 2002/0051800 A1, cited in the IDS filed May 14, 2020) in view of Berlin et al (J Gen Chem of USSR, 1949; 19:1-10, cited in the IDS filed May 14, 2020) and Sakuta (US 7,713,520 B2).
Regarding claims 1-3, 8-10, and 13, Weidner teaches a cosmetic use of a mixture comprising zingiber officinale components and a cosmetically acceptable vehicle (claim 19); and a cosmetic composition comprising zingerone and a cosmetically acceptable vehicle (claims 1 and 2).  Weidner teaches vehicles include propane-1,2-diol and propylene glycol [104-106].  Propylene glycol reads on an organic solvent with solubility parameters in the Hansen solubility space such that 14.5 < δa < 30 and 15 < δd < 22 as evidenced by instant claim 2, which depends from and thus further limits claim 1, and lists 1,2-propylene glycol as an organic solvent.  Weidner teaches the cosmetic composition may be administered as a cream [0113].  Weidner does not teach a composition comprising the claimed compound or that the composition is formulated as a facial care cream.
Berlin teaches derivatives of zingerone (title); and teaches 4-hydroxy-3-ethoxyphenyl ethyl methyl ketone (I) is a homologue of zingerone (page 1, 2nd and 3rd paragraphs):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The structure for Zingerone is

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, while this is not identical to the claimed compound 
    PNG
    media_image3.png
    93
    181
    media_image3.png
    Greyscale
, it is noted that these compounds are homologs of each other and the only difference is a CH2 group.  Therefore, while the compounds are not identical, they are sufficiently close in structure that one of skill in the art would expect such compounds to possess similar properties, thus it would be obvious to make and use the claimed compounds in a cosmetic composition with a reasonable expectation of success, absent factual evidence to the contrary.
MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) as is stated in MPEP 2144.09.
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).

The motivation to make a composition with the instantly claimed compounds derives from the expectation that structurally similar compounds such as positional isomers would possess similar activity (i.e. they would be useful in a cosmetic use).  There would be a reasonable expectation of success in producing and using the instantly claimed compounds and compositions in view of the compounds and compositions taught by Weidner and Berlin and their use in a cosmetic composition.  Motivation to produce a single isomer by utilizing a method well-known in the art flows logically from the desirability of producing a compound and cosmetic composition that will produce a cosmetic effect, taken together with the fact that a method of producing the claimed compound is taught in the prior art.  Please reference In re Anthony, 162 USPQ 594, and In re Adamson, 125 USPQ 233.
With regard to the limitation directed to wherein the composition is in the form of a facial care cream, the combination of Weidner and Berlin suggest a cosmetic cream composition comprising the claimed compound and propylene glycol.  The cited references do not explicitly teach the cosmetic cream composition is formulated as a facial cream.  However,  Sakuta teaches a cosmetic composition  comprising components commonly used in cosmetics including a moisture retention agent and skin beautifying components (col 15, lines 58-66); a moisture retention agent includes propylene glycol (col 16, lines 17-18) and a beautifying agent includes zingerone (col 16, lines 42-48).  Moreover, Sakuta teaches cosmetics include skincare cosmetics such as milky lotions, cream, cleansing, facial pack formulas, oil liquid, massage cream, essence lotion, facial washes, deodorants, hand cream, and lip cream; makeup products such as makeup base, makeup powder, liquid foundation, oily foundation, cheek colors, eye shadow, eyeliner, eyebrow, and lipsticks; hair care products such as shampoos, rinses, treatment and hair-setting agents; antiperspirants; UV-ray protective cosmetics such as sun screen lotions and sunscreen cream (col 8, lines 7-13).  It would have been prima facie obvious to one of ordinary skill in the art to formulate the cosmetic cream composition comprising the claimed compound and propylene glycol suggested by Weidner and Berlin as a facial cream, sun cream or shower gel with a reasonable expectation of success since the prior art teaches the structurally similar compound zingerone is suitable in cosmetic compositions for the face, for cleansing, and sun screen creams.

Regarding the mass ratio of instant claims 1 and 18-20, the cited art does not explicitly teach the organic solvent and Compound I are in a solvent/compound I mass ratio of less than or equal to 10.  However, as set forth above, it would be obvious to utilize the amounts of glyceryl monostearate (e.g. 2.0%) as a starting point for optimizing the amount of propane-1,2-diol which is equivalent to 1,2-propylene glycol and to utilize the amount of Zingiber officinale Roscoe or parts and component thereof such as zingerone as a starting point for optimizing the amount of Compound I (e.g. 2.5%).  An amount of 2.0% of 1,2 propylene glycol and an amount of 2.5% of Compound I would give a composition with a solvent/Compound ratio of 0.8 which is less than or equal to 10.  It would be obvious to one of ordinary skill in the art to utilize the ratio of solvent/ Zingiber officinale Roscoe or parts and component thereof such as zingerone as a starting point to optimize the ratio of solvent/Compound I, based on the fact that the prior art establishes that Compound I is a known homologue of zingerone and compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 1-3, 8-10, 13, and 18-20 with a reasonable expectation of success.

Regarding claim 7, Weidner teaches the compositions can be formulated in the form of emulsions [0113].  Weidner does not explicitly teach a composition in the form of a water-in-oil or oil-in-water emulsion; however, all emulsions are either water-in-oil or oil-in-water.  It would have been obvious to one of ordinary skill in the art to formulate the composition comprising Compound I and propylene glycol rendered obvious by the cited in the form of an emulsion as suggested by Weidner, since the prior art establishes that Compound I is a known homologue of zingerone and compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties and thus could be formulated in similar compositions formulations such as emulsions, resulting in the method of claim 7 with a reasonable expectation of success.

Regarding claims 4 and 15, Weidner teaches glyceryl monostearate and propane-1,2-diol are alternatively useful vehicles that can be included in the composition and teaches a cosmetic composition comprising an extract of Zingiber Officinale Roscoe and glyceryl monostearate, wherein glyceryl monostearate is in the amount of 2.0% [0118].  It would be obvious to one of ordinary skill in the art to utilize the amount of glyceryl monostearate as a starting point for optimizing the amount of propane-1,2-diol which is equivalent to 1,2-propylene glycol, based on the fact that the prior art establishes that glyceryl monostearate and propane-1,2-diol are alternatively useful as an emollient vehicle in compositions comprising zingerone, a known homologue of Compound I.  

Regarding claims 5, 16, and 17, Weidner teaches the weight percentage (w/w) of Zingiber officinale Roscoe or parts thereof of ran extract or component thereof in the composition (includes zingerone) is typically at least at least 0.1 %, such as at least, 0.2%, e.g. at least 0.3%, at least 0.5%, at least 0.75%, at least 1.0%, at least 1.5%, such as at least 2.0%, e.g. at least 2.5%, at least 3.0%, at least 4.0%, at least 5.0%, at least 10.0%, such as at least 20.0%, e.g. at least 30.0% [0084], and teaches a composition comprising 2.5% of an extract of Zingiber officinale Roscoe [0118].  It would be obvious to one of ordinary skill in the art to utilize the amount of Zingiber officinale Roscoe or parts and component thereof such as zingerone as a starting point for optimizing the amount of Compound I, based on the fact that the prior art establishes that Compound I is a known homologue of zingerone and compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
Taken together, all this would result in the method of claims 4, 5, and 15-17 with a reasonable expectation of success.


Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidner (US 2002/0051800 A1, cited in the IDS filed May 14, 2020) in view of Berlin et al (J Gen Chem of USSR, 1949; 19:1-10, cited in the IDS filed May 14, 2020) and Sakuta (US 7,713,520 B2) as applied to claims  1-5, 7-10, 13, and 15-20, and further in view of Belcher et al (Cosmetics & Toiletries, 2010; 125(5):81-86, published May 2010, cited in the IDS filed May 14, 2020).
The combination of Weidner, Berlin, and Sakuta suggest all the limitations of claims 11-12 (see 103 rejection above) except the cited art does not teach the organic solvent is the elected species, 1,3-propanediol.  
However, Belcher et al teaches propylene glycol (PG) is a substance structurally similar to 1,3-propanediol (PDO) (1st page, left, 1st paragraph); propylene glycol has widespread use and distribution in personal care products-but it also has a history of some dermal irritation and to a lesser extent, sensitization (page 81, left, 1st paragraph).  Belcher et al teaches PG and PDO are different molecules that have similar structures and physicochemical properties; human repeat-insult patch test (RIPT) dermal studies suggest that PG may be more likely to cause skin reactions than PDO; factors that may influence this difference in response include chemical structure and the extent and nature of exposure; it has been hypothesized that dipole moment may influence skin irritation responses, which could provide one explanation for this difference since PDO and PG have different dipole moments—the PDO molecule having greater flexibility (3rd page, 3rd column).
At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute 1,3-propanediol for propylene glycol as the aqueous solvent in the cosmetic composition comprising Compound I rendered obvious by Berlin and Weidner with an expectation of success, since the 1,3-propanediol is taught to be less likely to cause skin irritation responses compared to propylene glycol, thus resulting in the method of the claims 11 and 12, with a reasonable expectation of success. 
Response to Arguments
The Declaration of Veronique Chevalier under 37 CFR 1.132 filed August 24, 2022 is insufficient to overcome the rejection of record as set forth in the last Office action for the reasons set forth above, and for those set forth in the response to the arguments below.

Applicant argues:
It has surprisingly and unexpectedly been found that use of at least one organic solvent with solubility parameters in the Hansen solubility space such that 4.5 < δa < 7 and 14 < δd < 22 overcomes the solubility problems and drawbacks of the prior art, and thus enables the 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone to be incorporated in a long-lasting solubilized form. The present invention enables this compound to be solubilized while avoiding its recrystallization, especially after storage for two months at room temperature (25°C). Along these lines, please see the Declaration under 37 CFR § 1.132 by Veronique Chevalier (which was filed in parent application serial number 14/007,520), also referred to hereinafter as Exhibit A, which will be discussed herein below.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As noted in the arguments the Declarations were filed with the parent application US Application No. 14/007,520 which were addressed in the Examiner’s Answer and the rejections were affirmed by the Patent Trial and Appeal Board decision dated February 18, 2020.  
“Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP 716.02(c).II.  In the instant case, the prior art teaches a compound structurally similar to the claimed compound and discloses the claimed solvents as preferred solvents for use in formulating a composition.  One of ordinary skill in the art would expect that the claimed compound which is structurally similar to the compound disclosed in the prior art would be soluble in solvents that are suitable for dissolving a structurally similar compound.  
MPEP 716.02(d) states:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
With regard to the data provided in the first declaration which shows data for mixtures of 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone in 3 solvents, ethanol, 1,3-propanediol, and 1,2-propylene glycol, the data provided simply demonstrates that Compound I is soluble in ethanol, 1,3-propanediol, and 1,2-propylene glycol, but does not provide a comparison of the solubility of zingerone.  Thus, the Examiner is unable to ascertain from the data provided if the solubility of Compound I is in fact unexpected and unobvious and of both statistical and practical significance.
MPEP 716.02(b).I. states:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
With regard to the 2nd declaration, which shows the solubility of 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone and gingerone in glycerol, the Examiner acknowledges that it appears that zingerone and Compound I have different solubilities in glycerol.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In the instant case, while differences in solubility in certain solvents would not be unexpected, one of ordinary skill in the art would reasonably expect that structurally similar compounds would possess similar solubilities in many solvents.  As set forth above, Compound I is a known homolog of zingerone and Weidner discloses aqueous solvents that are within the parameters of the instant claims including propylene glycol as a solvent for a compound that is structurally similar to the claimed compound, differing only in a single -CH2- group.  As set forth above, one of ordinary skill in the art would have been motivated to utilize solvents that are taught as suitable solvents for zingerone to produce compositions with the structural homolog of the instant claims.


Applicant argues:
Weidner is concerned with mixtures comprising at least one of the fatty acids eicosapentaenoic acid (20:5n3) and docosahexaenoic acid (22:6n3) and the plant Zingiber officinale Roscoe or parts thereof or an extract or a component thereof as novel pharmaceuticals, dietary supplements or cosmetic compositions containing such mixtures, and to their use for preparing a medicament or a dietary supplement for the suppression of hypersensitivity and/or inflammatory reaction.  Weidner discloses that Zingiber officinale Roscoe contains several phenolic compounds, most of which have a characteristic hydroxy-methoxy-phenyl moiety and that they are responsible for the pungency of ginger.  Accordingly, persons of ordinary skill in the art would not be led or motivated to deviate from the Zingiber officinale Roscoe or the specifically disclosed possible extracts or components thereof and reasonably expect that such would inhibit the generation of eicosanoids through a direct inhibition of cyclooxygenase and 5-lipoxygenase.  Accordingly, persons of ordinary skill in the art would not be led or motivated to deviate from the Zingiber officinale Roscoe or the specifically disclosed possible extracts or components thereof and reasonably expect that such would inhibit the generation of eicosanoids through a direct inhibition of cyclooxygenase and 5-lipoxygenase.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Weidner teaches a composition comprising zingerone and a cosmetically acceptable vehicle, and a vehicle includes propane-1,2-diol and propylene glycol.  Thus, Weidner is directed to cosmetic compositions comprising zingerone.  Weidner teaches Zingiber officinale Roscoe contains a number of phenolic compounds, most of which have a characteristic hydroxy-methoxy-phenyl moiety; these compounds are responsible for the pungency of ginger [0016].  However, Weidner does not teach that the pungency is required for the disclosed compositions.  As set forth above, since Berlin teaches Compound I is a known compound and a homologue of zingerone, and since Weidner teaches that propylene glycol is a suitable vehicle for compositions comprising zingerone, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to utilize the vehicles taught as suitable for compositions comprising zingerone as a vehicle for compositions comprising Compound I with an expectation of success, since the prior art establishes that Compound I is a known homologue of zingerone and compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.


Applicant argues:
Weidner mentions that vehicles other than water that can be used in compositions can include solids or liquids such as emollients, solvents, humectants, thickeners and powders.  Weidner fails to disclose or suggest that the solvents of the type required by the present invention would be suitable in overcoming the problems addressed by the present invention; especially since Weidner is not concerned with such problems.  Although Weidner suggests solvents that are of the type employed according to the present invention, Weidner also discloses those that are outside the scope of and not capable of achieving the results of the present invention and does not distinguish between them. For instance, Weidner discloses water and glycerol which are not suitable according to the present invention.  As disclosed in the specification, 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone is only very sparingly soluble in water or glycerol. Please see the table on page 8 of the specification.  Therefore, persons of ordinary skill in the art would not be led by Weidner to select the claimed solvents to address the solubility problem which is an objective of the present invention.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Weidner teaches vehicles which can be used singly or as mixtures of one or more vehicles include propane-1,2-diol, propylene glycol, water and glycerol [104-106].  It would have been prima facie obvious to a person of ordinary skill in the art, to have selected propane-1,2-diol or propylene glycol from the list of vehicles disclosed as suitable for formulating a composition comprising compound 1 in view of the unambiguous disclosure of each particular species of vehicle as suitable vehicles for formulating a composition comprising zingerone.  It would have been prima facie obvious to one of ordinary skill in the art to formulate the composition comprising Compound I, and a mixture of vehicles including propylene glycol and water as suggested by Weidner, since the prior art establishes that Compound I is a known homologue of zingerone and compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  Moreover, it is unclear how why glycerol and water are not suitable according to the present invention in view of the presently disclosed examples (See Examples 2-4) which contain glycerol and water.  


Applicant argues:
To arrive at a composition containing 4-(3-ethoxy-4-hydroxyphenyl)butan-2- one, a person of ordinary skill in the art would need to make the following arbitrary choices:  1) Decide to employ a component of Zingiber officinale Roscoe rather than the Zingiber officinale Roscoe per se; 2) Select zingerone as the constituent from all the possible components enumerated by Weidner; 3) Ignore the explicit disclosure by Weidner that "certain components" provide the therapeutic effect of Zingiber officinale Roscoe; 4) Ignore or forego the countless possibilities in Weidner and then further decide to take the additional effort of modifying zingerone; 5) Decide to modify the zingerone to obtain 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one instead of other possible locations for making the modification.  However, this would be contrary to the conventional wisdom in the art since zingerone and 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one do not exhibit the similar properties by the following exemplary evidence.  For instance, according to knowledge by those of ordinary skill in the art, no predicable connection exists between the chemical structure of a compound and its properties, especially its biological activity.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Weidner explicitly teaches a cosmetic composition comprising an extract or component of Zingiber officinale Roscoe (claim 1) wherein the component of Zingiber officinale Roscoe is zingerone (claim 2).  Thus, as set forth above, Weidner explicitly teaches a composition comprising zingerone.  
As set forth above, Weidner teaches vehicles which can be used singly or as mixtures of one or more vehicles include propane-1,2-diol, propylene glycol, water and glycerol [104-106].  It would have been prima facie obvious to a person of ordinary skill in the art, to have selected propane-1,2-diol or propylene glycol from the list of vehicles disclosed as suitable for formulating a composition comprising compound 1 in view of the unambiguous disclosure of each particular species of vehicle as suitable vehicles for formulating a composition comprising zingerone.  It would have been prima facie obvious to one of ordinary skill in the art to formulate the composition comprising Compound I, and a mixture of vehicles including propylene glycol and water as suggested by Weidner, since the prior art establishes that Compound I is a known homologue of zingerone and compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  The argument that according to knowledge by those of ordinary skill in the art, no predicable connection exists between the chemical structure of a compound and its properties, especially its biological activity is contrary to the basis of medicinal chemistry and drug design which rely on commonly known modification methods to produce compounds with similar structure with similar activity and improved benefits such as increased activity and reduced toxicity.


Applicant argues:
With respect to solubility properties, please see the enclosed copy of Declaration under 37 CFR § 1.132 by Veronique Chevalier filed in Applicant's parent application 14/007,520 (Exhibit A). In particular, several mixtures of the compound 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone in 3 solvents: ethanol; 1,3-propanediol; 1,2-propylene glycol at concentrations of 40 and 60 % solvent and correspondingly 60 and 40% of 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone were prepared.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that Declarations filed with the parent application US Application No. 14/007,520 were addressed in the Examiner’s Answer and the rejections were affirmed by the Patent Trial and Appeal Board decision dated February 18, 2020.  
“Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP 716.02(c).II.  In the instant case, the prior art teaches a compound structurally similar to the claimed compound and discloses the claimed solvent (i.e. propylene glycol) as a suitable solvent for use in formulating a composition.  One of ordinary skill in the art would expect that the claimed compound which is structurally similar to the compound disclosed in the prior art would be soluble in solvents that are suitable for dissolving a structurally similar compound.  
MPEP 716.02(d) states:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
With regard to the data provided in the declaration filed September 14, 2017, the data provided simply demonstrates that Compound I is soluble in ethanol, 1,3-propanediol, and 1,2-propylene glycol, but does not provide a comparison of the solubility of zingerone.  Thus, the Examiner is unable to ascertain from the data provided if the solubility of Compound I is in fact unexpected and unobvious and of both statistical and practical significance.
MPEP 716.02(b).I. states:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).


Applicant argues:
Also, in support of the patentability of the present invention, in Applicant's parent application 14/007,520, Appellant has also filed a Declaration under 37 CFR § 1.132 by Veronique Chevalier filed on March 3, 2017 (Exhibit B).  Exhibit B shows that 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone is only very sparingly soluble in glycerin. Contrary to this, the test results from using zingerone verify that it is soluble in glycerin in all of the tested amounts.  In particular, the solubility of 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone (according to the present invention) and of zingerone (prior art) in glycerin at 3 amounts: 0.5 %; 1 %; 3 % was obtained.  The test results show that 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone is soluble in glycerin only up to 1% by weight, but not at 3 % by weight. Contrary to the results from using 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone, gingerone is soluble in glycerin in all of the tested amounts.  Accordingly, in view of this limited solubility of the 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone, by way of example, for formulating 1 % in weight of 4-(3-ethoxy-4-hydroxyphenyl)- 2-butanone in an oil-in water emulsion containing 10 % by weight of glycerin (in the aqueous phase), then the weight ratio between the compound and the glycerin being 1/10 = 10 % then at this rate the compound will not be dissolved in the aqueous phase and it is necessary to use a hydrophilic solvent according to the present invention for obtaining dissolution.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02 states:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In the instant case, the Examiner acknowledges that it appears that zingerone and Compound I have different solubilities in glycerol.  While differences in solubility in certain solvents would not be unexpected, one of ordinary skill in the art would reasonably expect that structurally similar compounds would possess similar solubilities in many solvents.  As set forth above, Compound I is a known homolog of zingerone and Weidner discloses aqueous solvents that are within the parameters of the instant claims including propylene glycol as a solvent for a compound that is structurally similar to the claimed compound, differing only in a single -CH2- group.  As set forth above, one of ordinary skill in the art would have been motivated to utilize solvents that are taught as suitable solvents for zingerone to produce compositions with the structural homolog of the instant claims.  Moreover, it is unclear why glycerol and water are not suitable according to the present invention in view of the presently disclosed examples (See Examples 2-4) which contain glycerol and water.  


Applicant argues:
Heuser et al (Exhibit D) is further evidence that 4-(3-ethoxy-4- hydroxyphenyl)-2-butanone and zingerone have dissimilar solubility characteristics whereby zingerone is soluble in glycerol, which was used in all of the examples therein.  The discussion in Exhibit C with respect to the organoleptic evaluation of zingerone and the compound employed according to the present invention, teach that it is known that zingerone has a taste stronger than the taste of compound employed according to the present invention, further demonstrating that these two compounds are not similar to each other.  In addition, by way of example, the prior art demonstrates that gingerone per se did not exhibit activity as a preservative contrary to the activity of the 4-(3-ethoxy-4- hydroxyphenyl)butan-2-one.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, the prior art teaches a compound structurally similar to the claimed compound and discloses the claimed solvent (i.e. propylene glycol) as a suitable solvent for use in formulating a composition.  One of ordinary skill in the art would expect that the claimed compound which is structurally similar to the compound disclosed in the prior art would be soluble in solvents that are suitable for dissolving a structurally similar compound.  It is not the Examiner’s position that zingerone and 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone will dissolve exactly the same way in every solvent, but that these two structurally similar compounds would be expected to have similar solubilities in most solvents based on their structural similarity.  The Examiner acknowledges that it appears that zingerone and Compound I have different solubilities in glycerol.  While differences in solubility in certain solvents would not be unexpected, one of ordinary skill in the art would reasonably expect that structurally similar compounds would possess similar solubilities in many solvents.  As set forth above, Compound I is a known homolog of zingerone and Weidner discloses aqueous solvents that are within the parameters of the instant claims including propylene glycol as a solvent for a compound that is structurally similar to the claimed compound, differing only in a single -CH2- group.  As set forth above, one of ordinary skill in the art would have been motivated to utilize solvents that are taught as suitable solvents for zingerone to produce compositions with the structural homolog of the instant claims.  The only data provided comparing zingerone and 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone solubility is in glycerol.  It is unclear why glycerol and water are not suitable according to the present invention in view of the presently disclosed examples (See Examples 2-4) which contain glycerol and water.  
Applicant has not provided any evidence that zingerone and 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone possess dissimilar solubilities in any other solvent other than glycerol.  The data provided with Compound I in solvents other than glycerol simply demonstrate that Compound I is soluble in ethanol, 1,3-propanediol, and 1,2-propylene glycol, but does not provide a comparison of the solubility of zingerone.  Thus, the Examiner is unable to ascertain from the data provided if the solubility of Compound I is in fact unexpected and unobvious and of both statistical and practical significance.
MPEP 716.02(b).I. states:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).


Applicant argues:
Please see the enclosed Declaration under 37 CFR 1.132 by Dr. Sylvie Cupferman filed in Application 16/894,258, wherein Dr. Cupferman verified that that Gingerone was not active against any of the organisms tested, as well as none of the compounds 1-9 tested therein was active against Gram-negative bacteria.  Berlin was relied upon for a disclosure of 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone.  However, Berlin does not overcome the above discussed deficiencies of Weidner with respect to rendering unpatentable the present invention. Berlin is completely silent with respect to the solubility of 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone in the claimed compounds.  Accordingly, persons or ordinary skill in the art concerned with the problems addressed by the present invention would not even look to Berlin to address those problems.  Instead, Berlin was concerned with certain derivatives of zingerone and the effect due to changes in the molecular structure of the zingerone. The compounds that were synthesized were subjected to a taste test and only one of the tested compounds, 4-hydroxy-3-methoxybenzyl ethyl ketone (VIII) produced a stinging sensation that was about as strong as that of zingerone. The other tested compounds including 4-hydroxy-3-ethoxyphenyl ethyl methyl ketone (I) had almost no biting taste. The changes in the molecular structure of the zingerone, other than compound VIII in Berlin resulted in complete or almost complete disappearance of activity.  The test results in Berlin demonstrate that 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone and zingerone do not possess similar properties. Accordingly, if anything, Berlin leads away from the present invention. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the teachings of Berlin are relied upon to establish that Compound I was a known compound and a known homologue of zingerone.  As set forth above, since Berlin teaches Compound I is a known compound and a homologue of zingerone, and since Weidner teaches that propylene glycol is a suitable vehicle for compositions comprising zingerone, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to utilize the vehicles taught as suitable for compositions comprising zingerone as a vehicle for compositions comprising Compound I with an expectation of success, since the prior art establishes that Compound I is a known homologue of zingerone and compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
Regarding the argument that Berlin leads away from the present invention, Berlin does not provide any teachings directed to which excipients can be used and which excipients cannot be used to formulate a composition comprising zingerone or any of its known homologs.  Thus, Berlin does not constitute a teaching away because the disclosure of Berlin does not criticize, discredit, or otherwise discourage the use of the vehicles suggested by Weidner.  Similarly, the Declaration under 37 CFR 1.132 by Dr. Sylvie Cupferman filed in Application 16/894,258 does not provide any teachings directed to which excipients can be used and which excipients cannot be used to formulate a composition comprising zingerone or any of its known homologs.

Applicant argues:
Further demonstrating that zingerone and the compound employed according to present invention do not possess the same or similar properties, is M. Winter, Odeur et constitution sur des homologues et analogues de la p-hydroxyphenyl-1-butanone-3. The results of the tests in Winter show that for compound VIII (4-(3-ethoxy-4- hydroxyphenyl)-2-butanone): odor = - and taste = - ; and for compound XVII (gingerone) odor = - and taste = +. The discussion in Winter with respect to the organoleptic evaluation of zingerone and the compound employed according to the present invention, teach that it is known that zingerone has a taste stronger than the taste of compound employed according to the present invention, further demonstrating that these two compounds are not similar to each other.

Examiner’s response:
MPEP 716.02 states:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In the instant case, the Examiner acknowledges that it appears that zingerone and Compound I have different solubilities in glycerol.  While differences in solubility in certain solvents would not be unexpected, one of ordinary skill in the art would reasonably expect that structurally similar compounds would possess similar solubilities in many solvents.  As set forth above, Compound I is a known homolog of zingerone and Weidner discloses aqueous solvents that are within the parameters of the instant claims including propylene glycol as a solvent for a compound that is structurally similar to the claimed compound, differing only in a single -CH2- group.  As set forth above, one of ordinary skill in the art would have been motivated to utilize solvents that are taught as suitable solvents for zingerone to produce compositions with the structural homolog of the instant claims.


Applicant argues:
The Examiner relied upon Sakuta as a teaching that cosmetics include skincare cosmetics such as milky lotions, cream, cleansing, facial pack formulas, oil liquid, massage cream, essence lotion, facial washes, deodorants, hand cream, and lip cream; makeup products such as makeup base, makeup powder, liquid foundation, oily foundation, cheek colors, eye shadow, eyeliner, eyebrow, and lipsticks; hair care products such as shampoos, rinses, treatment and hair-setting agents; antiperspirants; UV-ray protective cosmetics such as sun screen lotions and sunscreen cream. The Examiner then concluded that it would have been obvious to formulate the cosmetic cream composition comprising the claimed compound and propylene glycol suggested by Weidner and Berlin as a facial cream, sun cream or shower gel with a reasonable expectation of success.  However, Sakuta does not overcome the above discussed deficiencies of Weidner and Berlin with respect to rendering unpatentable the present invention. Sakuta is completely silent with respect to the solubility of 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone in the claimed compounds.  Sakuta merely includes a passing reference to zingerone.  Reference to zingerone as a blood circulation improver also has nothing whatsoever to do with the therapeutic effects concerning the plant Zingiber officinale Roscoe to which Weidner is directed.  With respect to this distinction, it is important to keep in mind that it is well known in the art, that various ingredients function in vastly different ways in different compositions depending upon the other ingredients present therein.  The cited art lacks the necessary direction or incentive to those or ordinary skill in the art to render a rejection under 35 USC 103 sustainable. The cited art fails to provide the degree of predictability of success of achieving the properties attainable by the present invention needed to sustain a rejection under 35 USC 103.

	
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, the combination of Weidner and Berlin suggest a cosmetic cream composition comprising the claimed compound and propylene glycol.  The cited references do not explicitly teach the cosmetic cream composition is formulated as a facial cream.  However,  Sakuta teaches a cosmetic composition  comprising components commonly used in cosmetics including a moisture retention agent and skin beautifying components; a moisture retention agent includes propylene glycol and a beautifying agent includes zingerone and that such cosmetics include skincare cosmetics such as milky lotions, cream, cleansing, facial pack formulas, and facial washes.  Thus, Sakuta establishes that zingerone was known to be formulated in a facial cream cosmetic composition.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to formulate the cosmetic cream composition comprising the claimed compound and propylene glycol suggested by Weidner and Berlin as a facial cream, sun cream or shower gel with a reasonable expectation of success since the prior art teaches the structurally similar compound zingerone is suitable in cosmetic compositions for the face, for cleansing, and sun screen creams.


Applicant argues:
Belcher was relied upon for a teaching that propylene glycol is a substance structurally similar to 1, 3-propane diol. However, Belcher does not overcome the above discussed deficiencies of Weidner, Berlin and Sakuta with respect to rendering unpatentable the present invention. Accordingly, claims 11 and 12 are patentable for at least those reasons as to why claim 1 is patentable.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicant has not independently argued the merits of this rejection.  Arguments regarding Weidner, Berlin and Sakuta have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.




Maintained Objections and/or Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-5, 7-13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 and 15 of copending Application No. 16/758,543 (Notice of Allowance mailed May 24, 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a non-therapeutic cosmetic treatment process for caring for and/or making up and/or cleansing keratin materials comprising applying to the keratin materials a composition comprising , in a physiologically acceptable aqueous medium 4-(3- ethoxy-4-hydroxyphenyl)-2-butanone and an organic solvent with solubility parameters in the Hansen solubility space such that 14.5 < 8a < 30 and 15 < 8d < 22, including 1,3-propanediol.
The copending claims are directed to a composition comprising an aqueous phase, 1,3-propanediol and a ketone compound of formula (I) (claim 1), wherein the compound of formula (I) is the claimed compound (claim 3), wherein the amounts of Compound (I) overlap the instantly claimed amounts (claim 4) and the amounts of the solvent overlap the instantly claimed amounts (claim 5) for use in a process for the non-therapeutic cosmetic treatment of keratin materials comprising the application to said keratin materials.  It would have been obvious to one of ordinary skill in the art to select the claimed compound as the compound of Formula (I) since the claimed compound is explicitly exemplified to arrive at the method of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
Response to Arguments
With regard to the double patenting rejection, applicant's request for this rejection to be held in abeyance until all other rejections are overcome has been acknowledged.  The double patenting rejection is maintained and held in abeyance.

Conclusion
-Claims 1-5,  7-13, and 15-20 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628